Citation Nr: 0433404	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  96-24 547	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for a low back disability, from October 11, 2001.

2.  Entitlement to an initial rating in excess of 20 percent 
for a low back disability, prior to October 11, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel




INTRODUCTION

The veteran had active military service from January 1955 to 
November 1958 and January 1959 to January 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
RO in Oakland, California, which granted service connection 
for a low back disability, assigning a noncompensable rating, 
effective from November 1995.  The veteran appealed for a 
higher rating.  In October 1997, the RO granted a 10 percent 
rating, effective from November 1995.  In July 1999, the RO 
granted a 20 percent rating, effective from November 1995.  
In December 2002, the RO assigned a 40 percent rating 
effective from October 11, 2001.  The veteran continues to 
appeal for a higher rating.

In March 2000, the veteran appears to have filed an informal 
claim for a total disability rating based on individual 
unemployability (TDIU rating).  This issue has not been 
developed or adjudicated for appellate review and is referred 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service-connected chronic low back strain with 
lumbar spondylosis is currently evaluated under the 
diagnostic criteria pertaining to lumbosacral strain and 
intervertebral disc syndrome.

A review of the record reveals that the veteran currently has 
disc disease of the lumbar spine.  In July 2002, he was 
diagnosed as having possible sciatica.  The veteran underwent 
EMG and nerve conduction studies in 2002 and 2003.  An August 
2002 nerve conduction study revealed bilateral lumbosacral 
plexopathy, lumbosacral stenosis at L2, L4, and 
mononeuropathy multiplex of the lower extremities.  The 
examiner stated that clinical correlation was needed.  An 
April 2003 EMG report revealed that there was no evidence of 
peripheral neuropathy and that the changes on testing support 
a finding of subacute and chronic dennervation in the left 
L4, L5, and S1 myotomes.  The examiner stated that in light 
of left peroneal nerve axonal changes, this finding may 
suggest respective lumbar radiculopathy versus mononeuritis 
multiplex involving motor fibers exclusively.  The examiner 
stated that clinical correlation was indicated.  While the 
evidence indicates neurological impairment due to his 
service-connected back disorder, the evidence does not 
clearly identify or address the severity of such neurological 
impairment.  The clinical correlation as suggested by the 
physicians who conducted the EMG and Nerve Conduction Studies 
have not been accomplished.  Therefore, the veteran should be 
scheduled for a VA examination to determine the current 
severity of his service-connected low back disability.

In view of the foregoing, the claim is REMANDED for the 
following:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic and 
neurological examination to determine the 
current severity of his service-connected 
chronic low back strain with lumbar 
spondylosis.  Send the claims folder to 
the examiner for review.  The examiner 
should be informed that all indicated 
tests, including range of motion studies 
and if necessary MRI, nerve conduction, 
and EMG studies, should be performed and 
all findings must be reported in detail.  
The examiner should address the 
following:

a.  List all manifestations of the 
veteran's chronic low back strain with 
lumbar spondylosis.  Specifically, all 
orthopedic and neurologic signs and 
symptoms which are due to intervertebral 
disc syndrome should be reported.  The 
examiner should then state whether each 
neurological and orthopedic sign and/or 
symptom found are constant or near 
constant?  The severity of each 
neurological and orthopedic sign and 
symptom should also be reported.

b.  State whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the back 
disorder.  In addition, state whether, 
and to what extent, if any, the veteran 
experiences functional loss due to 
painful motion or weakness with repeated 
use of the back and/or during flare-up of 
the back symptoms.  To the extent 
possible, express such functional loss in 
terms of degrees of limited motion, or 
weakness in the back.

c.  State whether the medical evidence 
shows that the veteran has intervertebral 
disc syndrome of the back which is mild, 
moderate with recurrent attacks, severe 
with recurrent attacks with intermittent 
relief or pronounced with persistent 
symptoms compatible with sciatic 
neuropathy.

d.  State whether the medical evidence 
shows that the veteran has incapacitating 
episodes (i.e., a period of acute signs 
and symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician)?  If so, what is the 
total duration of such incapacitating 
episodes during the past 12 months?

The examiner should give a complete 
rationale for all opinions expressed.  In 
this regard, the examiner should 
correlate the MRI, EMG, X-ray studies, 
and nerve conduction studies of record 
with his or her clinical findings.

2.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate. The veteran 
need take no action until he is notified. The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



